Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1,2,5-8, 11,12, 17, 21,22 are pending.
Claims 1,2,5,6,7,11,12,13,17 are amended.
Claims ,3,9,10,14, 15,16,18,19,20 are canceled. 
Claims 1,2,5-8, 11,12, 17, 21,22 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,5-8, 11,12, 17, 21,22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,5-8, 11,12, 17, 21,22 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US-PG-PUB 2019/0082468 A1) and in view of Kim et al. (US-PG-PUB 20180302924 A1).

The application is about multiple random access in wireless network and is shown in fig. 8a 

    PNG
    media_image1.png
    309
    257
    media_image1.png
    Greyscale










The primary reference Ahn is about a method for random access-based uplink multi-user transmission and is shown in fig. 6


    PNG
    media_image2.png
    136
    378
    media_image2.png
    Greyscale


















The secondary reference Kim is about random access in WLAN and is shown in fig. 16

    PNG
    media_image3.png
    464
    683
    media_image3.png
    Greyscale











As to claim 1. Ahn teaches a wireless communication method in a wireless network comprising an access point and a plurality of stations (Ahn fig.1 AP and multiple STAs) the method
comprising, at one of the stations:
 receiving a trigger frame from the access point (Ahn fig. 6 [0067] AP transmitting trigger frame to multiple STA and see also [0068] trigger frame indicating STA and information of the allocated resource)  the trigger frame reserving a transmission opportunity on at least one communication channel of the wireless network (Ahn fig.6 [0067] a trigger frame allocating resource unit to be used during a specified time i.e. reserved transmission opportunity  included in the trigger frame and [0082] resource unit allocated for random access and see also [0116] Txop) the transmission opportunity including random resource units that the stations may access using a contention scheme (Ahn fig. 10 [0082] a trigger frame having random access unit)
determining, based on the at least one indicator (looking at applicant specification [0074] Ahn [0083] random access parameter such as OCW and OBO counter and [0070] AIFSN value i.e. parameter see also  [0104] an indication of random resources [0102] an STA attempting random access using random resource units i.e. eligible resource),  one or more eligible resource units (looking at applicant specification eligible resource unit is described in the specification as published [0152]-[0174] Ahn [0082] resource unit corresponding to an AID being identified i.e. eligible resource unit i.e. resource units allocated for random access for which STA is allowed to compete for and see also [0072] subsequent data in buffer in same access category and new back-off counter being allocated i.e. updated and contention take place using new-back- off counter and see also [0070] ), among the random resource units in the reserved transmission opportunity (Ahn [0082] random resource unit being selected among multiple resource units and [0067] resource unit being allocated to be used during a specified time period i.e. reserved transmission opportunities see also [0116] Txop), for the station to contend for access for transmitting data (Ahn [0083] STA performing random access using contention in order to contend for identified resource); 
updating at least one contention parameter driving the contention scheme at the station based on the number of determined eligible resource unit or units (Ahn [0084] STA decrement OBO counter i.e. contention parameter based on the eligible resource unit  and counter being decrement when STA has data to be transmitted and see also see also [0072] subsequent data in buffer in same access category and new back-off counter being allocated i.e. updated and contention take place using new-back- off counter); and 
	contending for access to an eligible resource unit using the contention scheme based on the updated at least one contention parameter (Ahn [0084] STA counter decrement to 0 based on which STA content for eligible resource unit and see also [0072] subsequent data in buffer in same access category and new back-off counter being allocated i.e. updated and contention take place using new-back- off counter).
Ahn does not teach the trigger frame includes at least one indicator specifying a transmission parameter for transmitting data on at least one of the random resource units;
However,  Kim from a similar field of endeavor teaches the trigger frame includes at least one indicator specifying a transmission parameter for transmitting data on at least one of the random resource units(Kim fig. 16 [0145] a beacon frame having TF i.e. trigger frame AID=0 indicating association based on which specific RU i.e. random access units i.e. eligible resource is selected for transmission see also [0161][168][0169]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the teaching of Ahn to use an AID to signal eligible resource units. Because Kim teaches a method of efficiently controlling occurrence of collision, thus providing efficient spectrum utilization (Kim [0004]).

As to claim 5. The combination of Ahn and Kim teaches all the limitations of parent claim 3,
Ahn does not teach wherein the indicator is one of the following transmission parameters: resource unit allocation on the communication channel(s); Error Correction Coding type; modulation and coding scheme; dual carrier modulation; number of spatial streams and target received power.
However, Kim from a similar field of endeavor teaches wherein the indicator is one of the following transmission requirements: resource unit allocation on the communication channel(s) (Kim [0161] RU allocated as AID 0 from trigger frame); Error Correction Coding type; modulation and coding scheme; dual carrier modulation; number of spatial streams and target received power

Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the teaching of Ahn to use an AID to signal eligible resource units. Because Kim teaches a method of efficiently controlling occurrence of collision, thus providing efficient spectrum utilization (Kim [0004]).

As to claim 6. The combination of Ahn and Kim teaches all the limitations of parent claim 1,
Ahn does not teach wherein the trigger frame includes an indicator indicating the stations allowed to send data on at least one random resource unit and wherein eligible resource unit or units are further determined based on the further indicator.
However, Kim from a similar field of endeavor teaches wherein the trigger frame includes an indicator indicating the stations allowed to send data (Kim [0107] AID indicating resource allocated to specific STA which are allowed to transmit  and [0137] multiple STA seceding  [0169] a trigger frame have an AID i.e. association AID indicating an Access Point controlling the resources ) on at least one random resource unit, and wherein eligible resource unit or units are further determined based on the further indicator (Kim [0160] resources units being selected based on the AID)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the teaching of Ahn to use an AID to signal eligible resource units. Because Kim teaches a method of efficiently controlling occurrence of collision, thus providing efficient spectrum utilization (Kim [0004]).

As to claim 7. The combination of Ahn and Kim teaches all the limitations of parent claim 6, 
Ahn teaches wherein the further indicator is based on an association identifier (AID) (Ahn [0068] AID)

As to claim 8. The combination of Ahn and Kim  teaches all the limitations of parent claim 1,
Ahn teaches wherein a contention parameter is a backoff value of a resource unit backoff engine (Ahn [0084] STA decrement OBO counter i.e. contention parameter) and wherein the updating of the at least one contention parameter comprises updating the backoff value based on the number of determined eligible resource unit or units (Ahn [0085] an OBO counter corresponding to the number of RU).

As to claim 11. The combination of Ahn and Kim  teaches all the limitations of parent claim 1,
 Ahn does not teach wherein the at least one indicator specifying a transmission parameter is associated with a resource unit.
However, Kim from a similar field of endeavor teaches wherein the at least one indicator specifying a transmission parameter is associated with a resource unit(Kim [0107] AID indicating resource allocated to specific STA which are allowed to transmit  and [0137] multiple STA seceding  [0169] a trigger frame have an AID i.e. association AID indicating an Access Point controlling the resources ). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the teaching of Ahn to use an AID to signal eligible resource units. Because Kim teaches a method of efficiently controlling occurrence of collision, thus providing efficient spectrum utilization (Kim [0004]).

As to claim 12. The combination of Ahn and Kim  teaches all the limitations of parent claim 1,
Ahn does not teach wherein a plurality of indicators are associated with a resource unit and wherein the determining of eligible resource unit or units is based on the plurality of indicators.
However, Kim from a similar field of endeavor teaches wherein a plurality of indicators are associated with a resource unit and wherein the determining of eligible resource unit or units is based on the plurality of indicators (Kim [0061] AID, RCPI, RSNI ect.)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the teaching of Ahn to use an AID to signal eligible resource units. Because Kim teaches a method of efficiently controlling occurrence of collision, thus providing efficient spectrum utilization (Kim [0004]).

As to claim 13. The combination of Ahn and Kim teaches all the limitations of parent claim 12,
Ahn teaches and a further indicator indicating the stations allowed to send data on at least one random resource unit (Ahn [0082] resource unit corresponding to an AID being identified i.e. eligible resource unit).
Ahn does not teach wherein the plurality of indicators includes the at least one indicator specifying a transmission parameter.
However, Kim  from a similar field of endeavor teaches wherein the plurality of indicators includes at least one indicator specifying a transmission requirement (Kim [0061] AID, RCPI, RSNI ect.)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the teaching of Ahn to use an AID to signal eligible resource units. Because Kim teaches a method of efficiently controlling occurrence of collision, thus providing efficient spectrum utilization (Kim [0004]).

As to claim 17. The combination of Ahn and Kim teaches all the limitations of parent claim 12,
 Ahn teaches a communication device in a wireless network comprising an access point and a plurality of stations, the communication device being one of the stations and comprising at least one microprocessor (Ahn fig.3, 110 a processor and fig. 1 multiple STA) configured for carrying out the steps of: 
	receiving a trigger frame from the access point (Ahn fig. 6 [0067] AP transmitting trigger frame to multiple STA and see also [0068] trigger frame indicating STA and information of the allocated resource)  , the trigger frame reserving a transmission opportunity on at least one communication channel of the wireless network(Ahn fig.6 [0067] a trigger frame allocating resource unit to be used during a specified time i.e. reserved transmission opportunity  included in the trigger frame and see also [0116] Txop), the transmission opportunity including random resource units that the stations may access using a contention scheme(Ahn fig. 10 [0082] a trigger frame having random access unit),
 determining, based on the at least one indicator, one or more eligible random resource units(looking at applicant specification eligible resource unit is described in the specification as published [0152]-[0174] Ahn [0082] resource unit corresponding to an AID being identified i.e. eligible resource unit and see also [0072] subsequent data in buffer in same access category and new back-off counter being allocated i.e. updated and contention take place using new-back- off counter and see also [0070] ), among the random resource units in the reserved transmission opportunity(Ahn [0082] random resource unit being selected among multiple resource units and [0067] resource unit being allocated to be used during a specified time period i.e. reserved transmission opportunities see also [0116] Txop),  for the station to contend for access for transmitting data; 
updating at least one contention parameter driving the contention scheme at the station based on the number of determined eligible resource unit or units(Ahn [0084] STA decrement OBO counter i.e. contention parameter based on the eligible resource unit  and counter being decrement when STA has data to be transmitted and see also see also [0072] subsequent data in buffer in same access category and new back-off counter being allocated i.e. updated and contention take place using new-back- off counter); and 
contending for access to an eligible random resource unit using the contention scheme based on the updated at least one contention parameter (Ahn [0084] STA counter decrement to 0 based on which STA content for eligible resource unit and see also [0072] subsequent data in buffer in same access category and new back-off counter being allocated i.e. updated and contention take place using new-back- off counter).
Ahn does not teach the trigger frame includes at least one indicator specifying a transmission parameter for transmitting data on at least one of the random resource units;
However Kim  from a similar field of endeavor teaches the trigger frame includes at least one indicator specifying a transmission parameter for transmitting data on at least one of the random resource units (Kim fig. 16 [0145] a beacon frame having TF i.e. trigger frame AID=0 indicating association based on which specific RU i.e. random access units i.e. eligible resource is selected for transmission see also [0161][168][0169]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the teaching of Ahn to use an AID to signal eligible resource units. Because Kim teaches a method of efficiently controlling occurrence of collision, thus providing efficient spectrum utilization (Kim [0004]).

As to claim 21. The combination of Ahn and Kim  teaches all the limitations of parent claim 13,
Ahn does not teach wherein the further indicator indicates whether the associated resource unit is allocated for stations associated with the AP or for stations not associated with the AP.
However, Kim  wherein the further indicator indicates whether the associated resource unit is allocated for stations associated with the AP (Kim [0061] AID, RCPI, RSNI ect.)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the teaching of Ahn to use an AID to signal eligible resource units. Because Kim teaches a method of efficiently controlling occurrence of collision, thus providing efficient spectrum utilization (Kim [0004]).

As to claim 22. The combination of Ahn and Kim  teaches all the limitations of parent claim 21, wherein a random resource unit is determined as an eligible resource unit if: 
Ahn does not teach the station supports all transmission parameters specified by the at least one indicator associated with the resource unit and, 
the further indicator indicates that the resource unit is allocated for associated stations and the station is associated with the AP, or the further indicator indicates that the resource unit is allocated for not associated stations and the station is not associated with the AP.
However Kim  teaches the station supports all transmission parameters specified by the at least one indicator associated with the resource unit (Kim [0061] AID, RCPI, RSNI ect.)the further indicator indicates that the resource unit is allocated for associated stations and the station is associated with the AP (Kim [0061] AID, RCPI, RSNI ect.).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the teaching of Ahn to use an AID to signal eligible resource units. Because Kim teaches a method of efficiently controlling occurrence of collision, thus providing efficient spectrum utilization (Kim [0004]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US-PG-PUB 2019/0082468 A1) in view of Kim et al. (US-PG-PUB 20180302924 A1) and in view of Lou et al. (US-PG-PUB 2018/0242355 A1) 

As to claim 2. The combination of Ahn and Kim teaches all the limitations of parent claim 1,
The combination of Ahn and Kim  teaches wherein eligible resource unit or units are further determined based on the first indicator (Ahn [0072] subsequent data in buffer in same access category and new back-off counter being allocated i.e. updated and contention take place using new-back- off counter);
The combination of Ahn and Kim does not teach wherein the trigger frame includes a first indicator specifying a traffic type of data allowed to be sent on at least one of the random resource units
However, Lou from a similar field of endeavor teaches wherein the trigger frame includes a first indicator specifying a traffic type of data allowed to be sent on at least one of the random resource units (Lou [0167] [0168] a preamble of the trigger frame indicating traffic type that can be used).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lou and the combined teaching of Ahn and Kim to use an identifier in order to assign specific resource for specific service type. Because Lou teaches a method of selecting random resource units using a cascade of trigger frame thus allowing for efficient spectrum utilization (Lou [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn (US-PG-PUB 2019/0223219 A1) wireless communication terminal for multi-user EDCA operation.
Huang et al (US-PG-PUB 2019/0182864 A1) communication apparatus and communication method.
Li et al. (US-PG-PUB 2016/0309508 A1) controlled OFDMA random access.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412      

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412